Gilbert, J.
The petition alleged the making of a contract between the parties, and a breach thereof by the defendant. As part consideration moving the plaintiffs to enter into such contract was an agreement by the defendant to furnish a stipulated sum of money to the plaintiffs to be loaned on specified terms, and further that the defendant would not unreasonably refuse to accept applications made by parties wishing to borrow. The petition further alleged the securing of applications falling reasonably within the stipulated terms, and an arbitrary refusal of the defendant to perform his part of his contract, thus constituting a breach of contract. Held, that the allegations of the petition set out a cause of action for breach of a contract, wherein the damages are not too remote to be recovered. It was error to dismiss the petition on demurrer. Civil Code (1910), §§ 4395, 4510, 4511; Stewart v. Lanier House Co., 75 Ga. 582; Electric Ry. Co. v. Tennessee Coal &c. Co., 98 Ga. 191 (26 S. E. 741); Waycross Air-Line R. Co. v. Offerman &c. R. Co., 114 Ga. 727, 731 (40 S. E. 738).

Judgment reversed.


All the Justices concur, except Russell, O. J., and Atkinson, J., dissenting.

H. A. Alexander, for plaintiffs.
TF. TF. Yisanslca, for defendant.